IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
v. 19-CR-1991 JB
ANTONIO CARRILLO,

Defendant.

ORDER GRANTING UNOPPOSED MOTION TO CONTINUE NOVEMBER 18, 2019
TRIAL SETTING AND EXTEND MOTIONS DEADLINE

This matter is before the Court on Defendant’s Unopposed Motion to Continue
November 18, 2019 Trial Setting and Extend Motions Deadline (Doc. 41). There being good cause
shown by the Parties and there being no objection by the government, the Court finds the motion
is well-taken and should be granted. The Court notes that Defendant’s Attorney, Marshall J. Ray
was appointed on November 7, 2019, with trial set for eleven days later, on November 18, 2019,
Defense counsel has represented that he has not yet received a working copy of discovery given
his recency in the case, and requires time to receive and review the discovery, evaluate motions,
and prepare for trial. Defense counsel has pointed out that this case does not involve a complex
factual record but implicates legal issues because of the nature of the charges. The Court therefore
finds that a continuance is necessary to permit the preparation of a constitutionally adequate
defense.

The court finds that the ends of justice and the public interest will be served by granting

this extension of time in which to file motions and a continuance of the trial. See United States v.

Hernandez-Mejia, 406 Fed. App’x. 330, 338 (10" Cir. 2011) (“The Speedy Trial Act was intended

 
not only to protect the interests of defendants, but was also ‘designed with the public interest firmly
in mind.””) (quoting United States v. Toombs, 574 F.3d 1262, 1273 (10 Cir, 2009)).. This order
is not predicated upon the congestion of the Court’s docket. See United States v. Hernandez-Mejia,

406 Fed. App’x. 330, 338 (10" Cir. 2011) (“The Speedy Trial Act was intended not only to protect

22

the interests of defendants, but was also ‘designed with the public interest in mind.’”) (quoting
United States v. Toombs, 574 F.3d 1262, 1273 (10" Cir, 2009)).

IT IS THEREFORE ORDERED that the jury trial in this matter currently scheduled for

November! 8, 2019 is continued and will be rescheduled for dheewm Lt a Lol? At Gp Ba-Ht.

pe OL)

D STATES DISTRNZT JUDGE
Submitted by:

‘s/ Marshall J. Ray, Attorney at Law
Marshall J, Ray

Attorneys for Defendant Antonio Carrillo

Approved by:

Via e-mail on November 13, 2019
Jack Burkhead

Attorney for the United States

 
 

After weighing the best interests of the public and of the Defendant with the ends of
justice, the Court finds that granting a continuance will strike a proper balance between
the ends of justice and the best interests of the public and of the Defendant for the
reasons stated in the motion requesting a continuance, filed November 13, 2019 (Doc.
41). Specifically, continuing disclosure and investigation of discovery outweighs the
Defendant's and the public’s interest in a speedy trial. See 18 U.S.C. Section

3161(h)(7)]Thepretrial motion deadline is Alaperafuy 225 2047 Ihe Court will set the
A, ANA at 4/00 a -mN» (trailing

  
  

trial for
docket). THis — day continuance Is sufficient, without being greater than necessary,

for the Défendant to or tasks set forth in the motion to cones)

 

 

 

( “lis (204 & 1. Wy reeks

Orb AL Ads tory CU Wide roe hee 4 :
tet OS he note ub,
dey sh.

WAS

 
